The opinion of the court was delivered by
Valentine, J.:
This was an action in the nature of ejectment, brought by George B. Chandler against William G. Krutz and others, to recover all that portion of the southwest quarter of section 4, in township 17, south, of range 23, east, and lying east of Bull creek, excepting six and six one-*661hundredth acres belonging to the Missouri river, Fort Scott & Gulf railroad company as a right of way — the plaintiff’s tract containing 146^®^- acres. It is admitted that in March, 1876, and subsequently thereto, Krutz owned the land in controversy and had the actual possession thereof. The land was taxed for the year 1876, and the taxes not being paid, the land was sold therefor to the plaintiff in September, 1877, and the plaintiff having paid the subsequent taxes thereon for the years 1877, 1878, and 1879, a tax deed was executed to him on July 21, 1881, and was recorded on the same day. It is admitted that this, tax deed was void, or rather voidable, as a conveyance, for reasons not now necessary to state, and therefore that the judgment of the court below rendered in favor of the defendant and against the plaintiff for the land is correct. But the court below also and at the same time rendered a judgment in favor of the plaintiff and against the defendant, adjudging the amount of the taxes with all the legal interest and costs thereon paid by the plaintiff to- be á lien upon the land; and of this judgment the defendants below, as plaintiffs in error, now complain and appeal to this court. They claim that the taxes should not be made a lien upon the land, for the following reasons: (1) The description of the land in the tax deed and the tax proceedings is indefinite and uncertain.; (2) the assessor did not. attach to his return of the assessment of real property for the year 1876 any oath whatever, as required by law; (3) the county charged up against the land twenty-five cents for delinquent notice, when it paid only four cents for such notice.
IVe do not think that the judgment of the court below is erroneous, or that any of the irregularities mentioned by the plaintiffs in error, defendants below, will relieve Mr. Krutz from the payment of his taxes. Everything was fair and just and regular, except the above-mentioned irregularities. The land was assessed and taxed to Mr. Krutz each year in his own name, his name being placed on the assessment roll and on the tax roll each year as the owner of the land, and there was not the slightest room for him to have been misled by the *662description. The description of the land.for the year 1876 is the most imperfect of all the descriptions, and is the one of which the plaintiffs in error, defendants below, principally complain. The description of the land for that year is as follows: “Pt. S.W. (146^¡- a.) section 4, township 17, range 23, in Miami county.” The land was not assessed or taxed that year by any other description, and it was not assessed or taxed in any one of the other years, except by a single description, and it was always assessed and taxed to Mr. Krutz, and he has never paid the taxes for any of the years for which the plaintiff Chandler paid them. We think Mr. Krutz is bound to pay his taxes. He owned the land and had it in his actual possession, and it was assessed and taxed to him, and by a perfect description, except that the letters “pt.,” meaning part, were used without any specific designation of the part of the quarter-section which was intended. But he owned nearly all the quarter-section, to wit, 146]^ thereof, and the description showed that 146T9^¡- of the quarter-section was intended to be assessed and taxed, and assessed and taxed to Krutz, and evidently that much of the quarter-section could not have been assessed or taxed without assessing and taxing nearly all of the defendant’s land. Prom this description he must have known that the larger portion of his land was in fact assessed and taxed, and that all was intended to be assessed and taxed. Pie could not possibly have been misled by the description. He knew that his land ought to be taxed, and he knew that he had not and did not pay his taxes on any part thereof. In connection with this case, see Comm’rs of Jefferson County v. Johnson, 23 Kas. 717; Maxson v. Huston, 22 id. 643, 644.
We think there is nothing in the case that will relieve Mr. Krutz from paying his taxes.
The judgment of the court below will be affirmed.
All the Justices concurring.